*266Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Atkins appeals the district court’s order granting the motion for judgment on the pleadings filed by Defendant Schwartz, granting the motion to dismiss for failure to state a claim filed by Defendants Farley, Sears, Shank, and Shortell, and denying relief on his 42 U.S.C. § 1983 (2006) civil rights action. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Atkins v. Farley, No. 7:11cv00592, 2012 WL 3201895 (W.D.Va. Aug. 3, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.